Citation Nr: 1338020	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  11-27 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides.

2.  Entitlement to service connection for coronary artery disease including as due to exposure to herbicides.  

3.  Entitlement to service connection for erectile dysfunction.  

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to February 1966.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2013.   

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  



FINDINGS OF FACT

1.  The Veteran did not serve in country or on the inland waterways of the Republic of the Vietnam during the Vietnam era but served in the blue waters off the coast of Vietnam.   

2.  The Veteran was not exposed to herbicides in service.

3.  No disease or chronic symptoms of diabetes mellitus type II, coronary artery disease, or peripheral neuropathy of the upper extremities were manifested during service or were continuously manifested in the years after service.  

4.  Diabetes mellitus type II, coronary artery disease, or peripheral neuropathy of the upper extremities were not manifested to a degree of ten percent within one year of service separation.  

5.  Diabetes mellitus type II was diagnosed many years after service and there is no competent evidence that establishes that the diabetes mellitus type II is related to disease or injury in service.  

6.  Coronary artery disease was diagnosed many years after service and there is no competent evidence that establishes that the coronary artery disease is related to disease or injury in service.    

7.  The erectile dysfunction first manifested many years after service and there is no competent evidence that establishes that the erectile dysfunction is related to disease or injury in service or a service connected disability.    

8.  Peripheral neuropathy of the upper extremities first manifested many years after service and there is no competent evidence that establishes that the peripheral neuropathy of the upper extremities is related to disease or injury in service or a service connected disability.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

3.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for peripheral neuropathy of the upper extremities are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided notice letters to the Veteran in January 2010, prior to the initial adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the January 2010 letter.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The RO contacted the National Personnel Records Center and the CURR (now the U.S. Army and Joint Services Records Research Center (JSRRC)) to obtain information as to whether the Veteran served in country in Vietnam.  CURR summarized the command history of the USS Arnold J. Isbell (DD-869) and this summary is part of the record.  The Veteran submitted private medical records in support of his claim.  He also submitted information regarding the USS Arnold J. Isbell (DD-869) from the Dictionary of Fighting Ships and Wikipedia.  He submitted an Australian scientific study and an article regarding herbicide exposure in Da Nang Harbor.  There is no identified relevant evidence that has not been obtained for review.  

A VA examination was not conducted for the service connection issues.  However, such additional action is not warranted.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no competent evidence of an event, injury or disease in service.  As discussed in detail below, the Board finds that the weight of the evidence shows that the Veteran was not exposed to herbicides in service and he did not serve in country in Vietnam.  The service treatment records show no evidence of the claimed disorders.  There is no indication of an association between the claimed disorders and service.  Thus, the Board finds that a medical opinion or examination is not necessary.  There is probative evidence establishing that the current disabilities manifested many years after service and there is sufficient competent evidence on file for the Board to make a decision on the claim.  Accordingly, a remand for the purpose of obtaining a medical opinion regarding the whether the Veteran's claimed disorders are etiologically related to service is not warranted.  38 C.F.R. § 3.159(c)(4); see Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon, supra.  

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the May 2013 videoconference hearing, the Veteran was assisted by an accredited representative.  The undersigned Acting VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the Acting VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2013).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In this case, diabetes mellitus, cardiovascular disease, or an organic disease of the nervous system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, cardiovascular disease, or an organic disease of the nervous system become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veteran's Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The Veteran argues that his diabetes mellitus type II, coronary artery disease, erectile dysfunction, and peripheral neuropathy of the upper extremities are due to the exposure to Agent Orange while serving during the Vietnam era.  He contends that he was exposed to herbicides while serving aboard the USS Arnold J. Isbell (DD-869).  In a December 2009 statement, the Veteran stated that the USS Arnold J. Isbell (DD-869) entered brown waters of Vietnam near Da Nang and the ship performed maneuvers off the coast as fire support.  

At the Board videoconference hearing in May 2013, he stated that the ship was in the waters off of Vietnam for about three and a half months and the ship was within 500 yards of the shore.  The Veteran indicated that he did not go ashore.  He stated that onboard, he was a gunner's mate missile man.  He indicated that he was exposed to the water when he showered and drank it.  He contends that they would not have enough fresh water aboard and he would shower in salt water right out of the Gulf.  The Veteran stated that the raw water, or the sea water, was used for bathing and drinking, and was not distilled for their use.  The Veteran asserted that herbicides were sprayed around the Da Nang and the Da Nang Harbor area and it was likely that the water that the ship was anchored in was contaminated.  The Veteran stated that there was an oily surface to Da Nang Harbor, and he asserts that part of that oiliness was the Agent Orange and other chemicals.  The Veteran also asserts that he had to stand guard on the ship, he was out in the open on deck, and the planes would come back dripping with stuff and he could feel it landing on him.  

The Veteran's representative stated that there is a House of Representatives bill, HR543, that was introduced in February.  He stated that the bill is called the Blue Water Navy Vietnam Veterans Act and this legislation proposes a presumption of exposure to herbicides to Navy and Marine veterans who served in the offshore waters of Vietnam.  The representative asked the Board to examine the bill.  The Veteran also submitted a report of a study from the Department of Veterans Affairs in Australia and the Australian study investigated the potential for exposure of sailors to contaminants via drinking water on Navy ships and Army small ships.  See the Board hearing transcript dated in May 2013 and the information submitted to the Board at the hearing.    

Applicable law provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  "Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not have service in the Republic of Vietnam and he served in the waters offshore.  The Veteran's service records confirm that the Veteran served aboard the USS Arnold J. Isbell (DD-869) during the Vietnam era.  He served on the USS Arnold J. Isbell (DD-869) from February 1963 to December 1965.  Records show that the USS Arnold J. Isbell (DD-869) served in the official waters of the Republic of Vietnam from May 2, 1963 to May 4, 1963; March 5, 1964 to March 13, 1964; and November 24, 1965 to December 10, 1965.  See the March 2010 response from the National Personnel Records Center (NPRC).  

A memorandum from CURR, now the JSRRC, indicates that numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents during the Vietnam Era were reviewed in addition to the command history for the USS Arnold J. Isbell (DD-869).  The memorandum indicates that the USS Arnold J. Isbell (DD-869) conducted naval gunfire support operations off the coast of the Republic of Vietnam during the period of December 1-11, 1965.  This ship arrived and anchored in the Da Nang Harbor, Republic of Vietnam, on December 22, 1965 and departed for search and rescue operations on the search and rescue station during the period of December 28-31, 1965.  The deck logs did not document any small boat operations or that any personnel from the USS Arnold J. Isbell (DD-869) went ashore. 

The USS Arnold J. Isbell (DD-869) is not on VA's list of Navy and Coast Guard Ships associated with service in Vietnam and Exposure to Herbicides, which has been last updated on July 9, 2013.   VA's ship list is intended to provide VA regional offices with a resource for determining whether a particular US Navy or Coast Guard Veteran of the Vietnam era is eligible for the presumption of Agent Orange herbicide exposure based on operations of the Veteran's ship.  According to 38 CFR § 3.307(a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.  However, this does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore.  Inland waterways include the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam.  They do not include open deep-water harbors such as those at Da Nang, Nha Trang, Cam Ranh, or Vung Tau.  These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea.  

The list contains five categories of ships that operated on the waters of Vietnam.  A ship is placed on this list when documentary evidence shows that it fits into a particular category.  The required evidence can come from an official ship history, deck logs, cruise books, Captain's letters, or similar documents.  A specific ship may be listed in more than one category, based on its activities.  Evidence requirements for the presumption of Agent Orange exposure may vary depending on what dates the Veteran was aboard and what ship activity occurred on those dates.  Ship categories include: (1)  Ships operating primarily or exclusively on Vietnam's inland waterways; (2) Ships operating temporarily on Vietnam's inland waterways; (3) Ships that docked to shore or pier in Vietnam; (4) Ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore; and (5) Ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore. 

The information from the command history of the USS Arnold J. Isbell (DD-869) and the information from the NPRC show that the USS Arnold J. Isbell (DD-869) did not fall into one of the above categories.  The ship did not operate primarily or exclusively or even temporarily on Vietnam's inland waterways.  The evidence shows that the ship operated offshore the coast of Vietnam.  During the time period in question, the USS Arnold J. Isbell (DD-869) did not dock to shore or pier in Vietnam.  The USS Arnold J. Isbell (DD-869) operated in Vietnam's close coastal waters for only 29 days on three separate occasions and not for an extended period.  There is no evidence that crew members went ashore or that a smaller craft from the ship regularly delivered supplies or troops ashore.

The Veteran's presence in Da Nang Harbor does not equate to service in the Republic of Vietnam, as it is an open deep-water harbor.  See VA Adjudication Procedure Manual (M21-1MR), Part IV, Subpart ii, Chap. 2, Sec. C, Para. 10.k.  It is "blue" water rather than "brown" water, in other words.  The Board finds that the weight of the evidence establishes that the USS Arnold J. Isbell (DD-869) was an off shore "blue water" vessel.  The Board in this regard is bound by VA's General Counsel Opinion and the Federal Circuit's decision in Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008) upholding that determination that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam.  See VAOPGCPREC 27-97.

The Veteran has submitted a November 2009 Board decision, unrelated to the present appeal, in which the Board found that the veteran served in brown waters of Vietnam by serving on a ship that was frequently anchored in Da Nang Harbor.  The Veteran argues that the November 2009 Board decision supports his contentions that he served in Vietnam and in the brown waters of Vietnam.  Board decisions are not precedential, and previously issued Board decisions are considered binding only with regard to the specific case decided.  See 38 C.F.R. § 20.1303 (2013).  Thus, in the present appeal, the Board is not bound by the prior unrelated November 2009 decision submitted by the Veteran.  

There is no presumption for exposure to herbicides for ships off shore.  The Veteran's service on a deep-water or blue water naval vessel in waters off the shore of the Republic of Vietnam in and of itself cannot constitute service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A).  See VAOPGCPREC 27-97.  Thus, the Veteran is not presumed to have been exposed to herbicides during his active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

The Secretary has determined that the evidence available at this time does not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  The Secretary's decision is based on careful review of a May 2011 Institute of Medicine (IOM) of the National Academy of Sciences report entitled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure."  This report was completed at the request of VA.  The IOM reviewed a wide range of data sources and concluded that there is insufficient evidence to determine whether Blue Water Navy Veterans were exposed to Agent Orange-associated herbicides during the Vietnam War.  

The Secretary's determination not to establish a presumption of exposure for these veterans does not in any way preclude VA from granting service connection on a case-by-case basis for diseases and conditions associated with Agent Orange exposure, nor does it change any existing rights or procedures.  

The Board finds that the Veteran's own assertions that he was exposed to herbicides while stationed aboard the USS Arnold J. Isbell (DD-869) to have no probative value.  While the Veteran is competent to describe an observable event such as having a substance touch his skin or using water, the Board finds that the Veteran has not shown that he has the requisite expertise to identify a chemical substance.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical or scientific expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  There is no evidence of record that the Veteran has the expertise to identify the substances he may have been exposed to without scientific training or the use of scientific testing to identify a substance he came into contact with.  Thus, his statements that he was exposed to Agent Orange while standing on deck are not competent and have no probative value. 

The Veteran also asserts that he was exposed to Agent Orange or other herbicides by drinking and using the water on board the USS Arnold J. Isbell (DD-869).  The Veteran submitted two reports in support of his claims: The Contamination of Da Nang Harbor: Direct Exposure to Herbicides in Vietnam; John Paul Rossie and Wallance M. Ward; and a report to the Department of Veterans Affairs in Australia from the National Research Center for Environmental Toxicology entitled Examination of the Potential Exposure of Royal Australian Navy Personnel to Polychlorinated Dibenzodioxins and Polychlorinated Dibenzofurans via Drinking Water, December 2002.  The aim of the Australian study was to investigate the potential of exposure of sailors to contaminants via drinking water.  The Australian study was conducted in two phases.  First, the co-distillation of organic pollutants such as dioxins along with water in the ship's distillation units was examined.  The Phase One results demonstrated that if source water was contaminated, co-distillation was a process which can result in the contamination of ships water supplies with chemicals such as dioxins.  Phase Two of the Australian study investigated the potential of co-distillation of the Agent Blue competent dimethylarsenic acid which is now known to be a potent carcinogen.  In addition, experiments were carried out in which the capacity for de novo synthesis of dioxins from the main component of Agent Orange was evaluated.  Phase Two results demonstrated that dimethylarsenic acid does not co-distill at significant levels during evaporation and thus drinking water on board of the Royal Australian Navy ships was unlikely to be contaminated with dimethylarsenic acid, no de-novo synthesis of TCCD or any other dioxins from the other components of agent orange was detected under the experimental conditions; it was found that these results should not be used as absolute evidence that such a formation did not occur in the distillation unit on the Royal Australian Navy ships, and TCDD exposure via drinking water may have been substantial and it is likely that solely the consumption of drinking water resulted in exposure to levels that exceeded the recommended total monthly intake values set by many European authorities.  National Research Center for Environmental Toxicology, Examination of the Potential Exposure of Royal Australian Navy Personnel to Polychlorinated Dibenzodioxins and Polychlorinated Dibenzofurans via Drinking Water, 5-8 (2002).  

The Australian study indicates that overall, the findings demonstrate that evaporative distillation of water does not remove but rather enriches certain contaminants such as dioxins in drinking water.  It was concluded that the Australian study provided some evidence that use in the distillation process of water contaminated by TCDD and dioxins and Australian study would result in contamination of potable water.  The authors of the Australian study concluded that subsequent ingestion by sailors on board ships was a vector for exposure to the chemicals.  The authors further concluded that while it was unlikely that accurate exposure of the personnel on board ships can be estimated, the Australian study findings suggest that personnel on board ships were exposed to biologically significant quantities of dioxins.  National Research Center for Environmental Toxicology, Examination of the Potential Exposure of Royal Australian Navy Personnel to Polychlorinated Dibenzodioxins and Polychlorinated Dibenzofurans via Drinking Water, 5-8 (2002).  

The article, Contamination of Da Nang Harbor: Direct Exposure to Herbicides in Vietnam, investigated the potential of exposure of sailors and other navy personnel to contaminants in the water in Da Nang Harbor.  The authors, John Paul Rossie and Wallance M. Ward, concluded that offshore Navy, Coast Guard, and Fleet Marine personnel have ample scientific and medical evidence to show that dioxin was much more likely than not a component of their drinking water while operating in harbors close to shore.  

The Board finds that the Da Nang Harbor Report and the Australian study are not sufficient evidence to support the Veteran's assertions that he was exposed to herbicides while on board the USS Arnold J. Isbell (DD-869).  The findings of the Australian study and the Da Nang Harbor Report are inconclusive in nature and do not apply to the specific facts and circumstances of the Veteran's case and his service in the waters off shore.  

The Board further notes that the Veteran's allegations of actual herbicide exposure based upon the ingestion herbicides through his drinking water have already been considered by the Secretary of VA in creating the "bright line" rule against presumptive exposure to deep water vessels.  In Haas, supra, a blue water Veteran, who served on the USS Mount Katmai, supplemented his argument with studies which attempted to show a direct connection between the spraying of Agent Orange on the mainland of Vietnam to the development of Agent Orange-related diseases in service members who served on the ships offshore.  In particular, the claimant in Haas attempted to rely on the same 2002 study which has been submitted in this case.  Although the Federal Circuit passed no judgment on the validity of studies such as the Australian study, it did highlight the VA's rulemaking with respect to this Australian study: VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War.  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied.  Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy.  Crucially, based on this analysis, the VA stated that "'we do not intend to revise our long-held interpretation of 'service in Vietnam.'"  See Haas, 525 F.3d at 1194 (citing 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)).  

Accordingly, the Board defers to the Secretary's reasonable interpretation regarding the reliability and soundness of the various scientific studies purporting to establish actual herbicide exposure to blue water Vietnam Veterans.  

The other information submitted by the Veteran including the news article about Vietnam and the photos of the Veteran during active service do not establish service in the Republic of Vietnam.  The Board finds that the weight of the evidence establishes that the Veteran was not exposed to herbicides when he served in the waters offshore the Republic of Vietnam.  

Consequently, the Veteran's claim of service connection for diabetes mellitus type II, coronary artery disease, erectile dysfunction, and peripheral neuropathy of the upper extremities does not fall within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which provides for establishing service connection for certain diseases, including diabetes mellitus type II and ischemic heart disease, on a presumptive basis based on herbicide exposure therein for veterans who served in Vietnam).

The claim of service connection for erectile dysfunction on a presumptive basis as due to Agent Orange exposure also must fail since the presumption set forth in 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 does not apply.  Erectile dysfunction is not one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  

Although the evidence does not support a presumptive link between the Veteran's claimed disorders and his active service, however, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board finds that the weight of the competent and credible evidence establishes that the diabetes mellitus type II, coronary artery disease, erectile dysfunction, and peripheral neuropathy of the upper extremities first manifested over 35 years after service and there is no competent evidence which relates these disorders to service or to disease or injury in service.  The Veteran has not submitted competent evidence to link the development of these disorders to the time that he served on active duty.

There is no evidence of diabetes mellitus type II, coronary artery disease, erectile dysfunction, and peripheral neuropathy of the upper extremities in service or for many years thereafter.  Separation examination in February 1966 indicates that examination of the endocrine system, heart, vascular system, genitourinary system, and upper extremities were normal.  There is no evidence of symptoms, complaints or diagnoses of these disorders in service.  There is no competent evidence of a diagnosis of the claimed disorders within one year after service separation in February 1966.  The Board also finds that the Veteran did not experience continuous symptoms of diabetes mellitus type II, coronary artery disease, or peripheral neuropathy of the upper extremities in service or since service separation.  There is no competent evidence of symptoms of diabetes mellitus type II, coronary artery disease, or peripheral neuropathy of the upper extremities since separation from service until the time of the diagnoses in 2006 and 2008.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) and (b) is not warranted.   

The post service treatment records show that Type II diabetes mellitus, underlying diabetic neuropathy of the upper extremities, and erectile dysfunction were diagnosed in 2006, over 35 years after service separation.  The post service treatment records show that coronary artery disease was diagnosed in 2008, over 35 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, there is no competent evidence to establish a nexus between the diabetes mellitus type II, coronary artery disease, erectile dysfunction, and peripheral neuropathy of the upper extremities and any documented event or incident of service.  There is no medical evidence that links the claimed disabilities to service.  The medical evidence of record shows that the peripheral neuropathy of the upper extremities and erectile dysfunction are caused by the diabetes mellitus type II, but service connection for diabetes mellitus type II is not warranted.  

The Veteran's own assertions that the claimed disorders are related to service to include herbicide exposure in service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra.  There is no evidence that the Veteran has medical expertise and he has not submitted any medical evidence which supports his contentions.  Also, as discussed above, there is no competent evidence that the Veteran was exposed to herbicides in service. 
 
In light of the above, the Board finds that the preponderance of the evidence is against a finding that the diabetes mellitus type II, coronary artery disease, erectile dysfunction, and peripheral neuropathy of the upper extremities are related to service. 
 
As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claims for service connection for diabetes mellitus type II, coronary artery disease, erectile dysfunction, and peripheral neuropathy of the upper extremities on a direct, presumptive, and secondary basis are denied.   



ORDER

Service connection for diabetes mellitus type II is denied. 

Service connection for coronary artery disease is denied. 

Service connection for erectile dysfunction is denied. 

Service connection for peripheral neuropathy of the upper extremities is denied. 




____________________________________________
M. Tenner
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


